Citation Nr: 9930944	
Decision Date: 10/29/99    Archive Date: 11/04/99

DOCKET NO.  98-03 079	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio

THE ISSUES

1.  Entitlement to an increased rating for lumbosacral 
strain, currently rated as 20 percent disabling.

2.  Entitlement to an increased (compensable) rating for 
right hip tendonitis.

3.  Entitlement to a total disability evaluation based on 
individual unemployability. 


REPRESENTATION

Appellant represented by:	R. Edward Bates, Attorney


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Michael P. Vander Meer, Counsel

INTRODUCTION

The veteran served on active duty from January 1979 to 
October 1983.  

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a September 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio.  


FINDING OF FACT

The veteran's lumbosacral strain, with spinal stenosis and 
ruptured discs is productive of severe symptomatology.


CONCLUSION OF LAW

The criteria for a 40 percent rating for a lumbosacral 
strain, with spinal stenosis and ruptured discs have been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 
4.7, 4.40, 4.45, 4.71a, Diagnostic Code 5295 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board finds that the veteran's claims are well grounded 
within the meaning of 38 U.S.C.A. § 5107(a).  That is, the 
Board finds that each claim is plausible.  The Board is also 
satisfied that all relevant facts have been properly 
developed, and that no further assistance to the veteran is 
required to comply with 38 U.S.C.A. § 5107(a).

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule).  The Board attempts to determine the extent to 
which the veteran's service-connected disability adversely 
affects his ability to function under the ordinary conditions 
of daily life, and the assigned rating is based, as far as 
practicable, upon the average impairment of earning capacity 
in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 
4.10 (1999).

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41 and 4.42 
(1999), and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), 
the Board has reviewed all evidence of record pertaining to 
the history of the low back disorder.  The Board has found 
nothing in the historical record which would lead it to 
conclude that the current evidence of record is not adequate 
for rating purposes.  Moreover, the Board is of the opinion 
that this case presents no evidentiary considerations which 
would warrant an exposition of the remote clinical history 
and findings pertaining to this disability.

I.  Low Back Disability

Under the provisions of Diagnostic Code 5295, a 20 percent 
rating is warranted for a lumbosacral strain manifested by 
muscle spasm on extreme forward bending and loss of lateral 
(unilateral) spine motion in a standing position.  A 40 
percent rating is warranted for a severe lumbosacral strain 
manifested by listing of the whole spine to the opposite 
side, a positive Goldthwait's sign, marked limitation of 
forward bending in a standing position, loss of lateral 
motion with osteoarthritic changes, or narrowing or 
irregularity of the joint space.  A 40 percent rating is also 
warranted if only some of these manifestations are present if 
there is also abnormal mobility on forced motion.  Pursuant 
to the provisions of Diagnostic Code 5293, a 40 percent 
rating is warranted for severe intervertebral disc syndrome, 
with recurring attacks and intermittent relief.  

The veteran asserts that he has persistent low back pain, in 
response to which he is obliged to take pain medication, and 
further relates that he uses a cane to aid in walking.  He 
also indicates that motion in his lumbar spine is 
significantly restricted, and further states that he 
experiences excruciating muscle spasms in his low back on 
several occasions per week.  In this regard, when he was 
examined by VA in July 1997, the veteran complained of a 
"lack of endurance" relative to his low back, elaborating 
that he experienced "flare-ups" every couple of months if 
he engaged in strenuous activity.  He was noted to wear a 
back brace and to use a cane on occasion.  On physical 
examination, he ambulated independently.  Tenderness, 
soreness and pain were evident on palpation across the 
paraspinous muscles, though no spasm was identified.  The 
veteran exhibited an ability to flex and extend the lumbar 
segment of his spine to 60 degrees and to neutral, 
respectively.  Rotation and lateral bending were to 25 
degrees in each direction.  No neurologic abnormality was 
noted.  A magnetic resonance imaging (MRI) scan showed mild 
to moderate diffuse L4-L5 bulging, with minimal bilateral 
foraminal stenosis.

The appellant was seen at a VA outpatient clinic in July 
1997.  Physical evaluation noted tenderness from L2 through 
S1, and marked tension in the erector spinae muscles.  There 
was no evidence of atrophy.  Deep tendon reflexes were 2+ at 
the ankles and left knee, and 1+ at right knee.  Strength was 
5/5 on the right, and primarily 4/5 on the left.  The 
diagnosis was a history of worsening chronic low back pain 
without MRI evidence of significant disc disease. 

Most recently, the appellant was orthopedically examined by 
VA in November 1998.  He indicated that his low back 
disability had progressively worsened since his original 
inservice injury, and that he was using a cane and muscle 
relaxants.  His low back condition was asserted to be 
productive of impairment to include pain, weakness, 
fatigability and a lack of endurance.  The veteran walked 
with "a very stiff awkward gait"; tenderness was indicated 
on palpation across the back.  The veteran exhibited an 
ability to flex and extend the lumbar segment of his spine to 
40 degrees and to neutral, respectively, while rotation and 
lateral bending was limited to 15 and 10 degrees, 
respectively; motion in each excursion was limited by pain.  
Pertinent X-ray examination was interpreted to reveal "no 
significant bone pathology".  The diagnosis was a 
lumbosacral strain.  The examiner opined that the veteran's 
symptoms were a progression of the original injury.

When neurologically examined by VA in November 1998, the 
veteran indicated that he was unable to walk greater than 20 
to 25 yards without having to stop and rest owing to pain.  
He complained of persistent and occasional numbness in the 
right and left lower extremity, respectively.  On 
examination, he stood bent forward at about 25 degrees, and 
with marked difficulty due to low back pain and stiffness.  
Pain was noted to radiate down the right leg to the foot.  
Movements were antalgic.  The veteran showed weakness 
bilaterally with toe and heel standing, as well as increased 
low back pain.  There was evidence of thigh/hip atrophy.  
Achilles reflexes were 1+ bilaterally.  The diagnosis was 
residuals of a back injury with ruptured discs, spinal 
stenosis and right lower extremity motor changes.

From the foregoing it is evident that the veteran suffers 
from a severe low back disorder.  While there is no evidence 
of spinal listing, the appellant stands flexed forward at 
about 25 degrees, his movements are made with effort expended 
to avoid pain while in motion, he shows diminished Achilles 
reflexes, and there is evidence of both muscle atrophy and 
lower extremity weakness.  Moreover, there is a considerable 
reduction in the veteran's range of motion, and the veteran 
has been diagnosed with having ruptured discs, as well as 
spinal stenosis.  While the Board acknowledges that the 
appellant apparently is able to take a full course load under 
his vocational rehabilitation program, the clinical evidence 
nevertheless supports the assignment of a 40 percent rating 
under the doctrine of reasonable doubt.

A rating in excess of 40 percent is not, however, in order 
because while the veteran's back disorder is productive of 
severe symptoms, those symptoms are not pronounced.  In this 
respect, there is no evidence of persistent sciatic 
neuropathy, muscle spasms, absent ankle jerks, or other 
neurological signs of a pronounced disability.  As such, the 
Board finds that an evaluation in excess of 40 percent for 
the appellant's low back disorder is not in order.



ORDER

A 40 percent evaluation for a lumbosacral strain with spinal 
stenosis, and ruptured discs is warranted subject to the law 
and regulations governing the award of monetary benefits. 


REMAND

With respect to the question whether an increased evaluation 
is warranted for tendonitis of the right hip the Board notes 
that the RO has rated this disorder under 38 C.F.R. § 4.71a, 
Diagnostic Code 5255.  That code, however, pertains to an 
impairment of the femur where there has been a malunion of 
the bone.  The record in this case, however, does not reveal 
any indication that the veteran ever fractured his femur 
while on active duty.  Hence, to avoid any prejudicial 
action, the Board finds that the RO should reexamine their 
choice of Diagnostic Code in light of the Court's decisions 
in Lendenmann v. Principi, 3 Vet. App. 345 (1992), and 
Pernorio v. Derwinski, 2 Vet. App. 625 (1992).  In doing so, 
careful consideration should be accorded Diagnostic Code 
5252.  To assist in securing an accurate rating the Board 
finds that a new examination is in order.

Finally, the Board refers the issue of entitlement to a total 
disability evaluation based upon individual unemployability 
back to the RO in light of the aforementioned allowance, and 
the RO's initial consideration of the rating to be assigned 
the appellant's right hip disorder under a Diagnostic Code 
other than 5255.  

Therefore, this case is REMANDED for the following action:

1.  The RO should request the veteran to 
identify the names, addresses, and 
approximate dates of treatment for all 
health care providers who may possess 
additional records pertinent to his 
claims since November 1998.  After 
securing any necessary authorization from 
the veteran, the RO should attempt to 
obtain copies of those treatment records 
identified which have not been previously 
secured. 

2.  The veteran should be scheduled for a 
VA examination to determine the nature 
and extent of his service-connected right 
hip tendonitis.  All indicated tests and 
studies should be performed, and the 
claims file must be made available to the 
examiner for review.

In accordance with DeLuca v. Brown, 8 
Vet. App. 202 (1995), the examination 
report must cover any weakened movement, 
including weakened movement against 
varying resistance, excess fatigability 
with use, incoordination, painful motion, 
pain with use, and provide an opinion as 
to how these factors result in any 
limitation of motion.  If the veteran 
describes flare-ups of pain, the examiner 
should offer an opinion as to whether 
there would be additional limits on 
functional ability during flare-ups, and 
if feasible, express this in terms of 
additional degrees of limitation of 
motion during the flare-ups.  If the 
examiner is unable to offer an opinion as 
to the nature and extent of any 
additional disability during a flare-up 
that fact should be so stated.  The 
report of the examination should be 
typed.

3.  After the development requested has 
been completed, the RO should review the 
examination reports to ensure that they 
are in complete compliance with the 
directives of this REMAND.  If the 
reports are deficient in any manner, the 
RO must implement corrective procedures 
at once.  Stegall v. West, 11 Vet. App. 
268 (1998).

4.  After undertaking any development 
deemed appropriate in addition to that 
specified above, the RO should 
readjudicate the issue of entitlement to 
an increased evaluation for right hip 
tendonitis, and the issue of entitlement 
to a total disability evaluation based on 
individual unemployability. 

If the benefits sought are not granted the veteran and his 
representative should be furnished with a supplemental 
statement of the case and provided an opportunity to respond.  
The case should then be returned to the Board for further 
appellate consideration.  By this action, the Board intimates 
no opinion, legal or factual, as to the ultimate disposition 
warranted.


		
	DEREK R. BROWN
	Member, Board of Veterans' Appeals

 

